Winslow, J.
This is an application for leave to bring an original action in this court in the name of the state for the purpose of obtaining a perpetual injunction. The application was first made to the attorney general, and, upon his-refusal, to this court.
The petitioner is the chairman of the town board of the town of Wauwatosa, and his proposed complaint and accompanying affidavits tend to show that the city of Milwaukee is depositing its garbage to the amount of many loads daily upon the surface of certain parcels of land in the town of Wauwatosa, and leaving the same uncovered, and that the same constitutes a great and intolerable nuisance and menace to the health of the people of the neighborhood, and that the city threatens and intends to continue making such deposits; and, further, that there is no adequate remedy by private action, because the city threatens that, if enjoined from depositing the same in one locality, it will deposit the same upon other parcels of land in the town with whose *141owners it has made contracts for that purpose. Notice of the application was given to the city attorney of Milwaukee, and upon the hearing the motion was denied, for-reasons now to be briefly given.
The limits of the jurisdiction of this court to entertain an •original action for an injunction are well defined, and have been defined ever since the exhaustive discussions of the •question by Chief Justice EyaN in the cases of Attorney General v. Railway Cos. 35 Wis. 425, and Attorney General v. Eau Claire, 37 Wis. 400-442. In the latter case it was said that, to put in motion the original jurisdiction of this court, the question should be one “ affecting the sovereignty of the state, its franchises or prerogatives, or the liberties of its people.” A mere public nuisance, even though an aggravated one, cannot.reasonably be said to affect the sovereignty, franchises, or prerogatives of the state, or the liberties of its people. State v. Si. Croix Boom Corp. 60 Wis. 565. The courts of original jurisdiction are open for the redress of such wrongs, and the prevention of them when threatened, and it must be presumed that the remedies so afforded are .ample.